         Case 9:14-cr-00048-DLC Document 59 Filed 07/20/21 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 UNITED STATES OF AMERICA,                                  CR 14–48–M–DLC

                       Plaintiff,

         vs.                                                       ORDER

 ELIZABETH LOU FELT,

                       Defendant.


       Before the Court is Defendant Elizabeth Lou Felt’s Motion for Early

Termination of Supervised Release. (Doc. 57.) The Government does not oppose

the motion. (Doc. 58 at 1.) Felt’s probation officer supports early termination.

For the reasons explained, the Court grants the motion.

       A court may “terminate a term of supervised release . . . at any time after the

expiration of one year of supervised release . . . if it is satisfied that such action is

warranted by the conduct of the defendant released and the interest of justice.” 18

U.S.C. § 3583(e)(1). In determining whether to terminate a term of supervised

release, courts consider the factors set forth in 18 U.S.C. § 3553(a). 18 U.S.C.

§ 3564. These factors include:

       (1) the nature and circumstances of the offense and the history and
       characteristics of the defendant; (2) deterrence; (3) protection of the
       public; (4) the need to provide the defendant with educational,

                                             1
        Case 9:14-cr-00048-DLC Document 59 Filed 07/20/21 Page 2 of 3



      vocational training, medical care or other rehabilitation; (5) the
      sentence and sentencing range established for the category of
      defendant; (6) any pertinent policy statement by the Sentencing
      Commission; (7) the need to avoid unwarranted sentence disparities
      among defendants with similar records who have been found guilty of
      similar conduct; and (8) the need to provide restitution to any victims
      of the offense.

United States v. Smith, 219 F. App’x 666, 667 (9th Cir. 2007) (unpublished).

      Felt has served 12 months on supervision. For the past ten months, she has

remained fully compliant with the terms of her supervision. (Doc. 58 at 3.)

Despite early noncompliance with the conditions of living at a Residential Reentry

Center, for which Felt was revoked, her probation officer informs the Court that

Felt has found an alternate living arrangement which has supported her success on

supervision over the past ten months. Considering the nature and circumstances of

the Defendant, the Court is now persuaded that supervision is not necessary to

protect the public from further crimes of the Defendant or to serve any further

deterrent or rehabilitative effect. Accordingly,

      IT IS ORDERED that the Motion (Doc. 57) is GRANTED. The term of

supervised release imposed by the September 30, 2020 Judgment (Doc. 53) is

TERMINATED as of July 31, 2021 and Felt is DISCHARGED from the sentence

of supervised release as of that date.




                                          2
 Case 9:14-cr-00048-DLC Document 59 Filed 07/20/21 Page 3 of 3



DATED this 20th day of July, 2021.




                                3
